Citation Nr: 0116121	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right knee injury.  

(The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for a skin 
rash and aching joints due to exposure to Agent Orange will 
be addressed in a separate decision of the Board.)



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of a right knee injury.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  In January 1972, the RO denied the veteran's original 
claim for service connection for residuals of a right knee 
injury, based upon a finding that there was no evidence that 
a right knee disability was incurred in or aggravated by 
service.  A similar conclusion was made by the RO in a 
January 1983 rating decision.  The veteran did not appeal 
either of these decisions and they became final.  

3.  In an October 1998 decision, the Board found that new and 
material evidence had been submitted and reopened the 
veteran's claim for service connection for residuals of a 
right knee injury.  

4.  In a March 2000 decision, the Board denied service 
connection for residuals of a right knee injury.  The veteran 
did not appeal this decision and it became final.  

5.  The veteran has submitted additional medical evidence 
which relates a current right knee disability to claimed 
trauma he sustained in service.  



CONCLUSIONS OF LAW

1.  The March 2000 decision of the Board that denied the 
veteran's claim for service connection for residuals of a 
right knee injury is final.  38 U.S.C.A. § 7104 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. § 20.1100 (2000).  

2.  The additional evidence received subsequent to the March 
2000 Board decision is new and material, and the claim for 
service connection for residuals of a right knee injury is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA).  That law substantially revised VA's duty to assist 
claimants for VA benefits.  It also included an enhanced duty 
to notify the claimant as to what information and evidence is 
necessary to substantiate the claim.  In this case, all 
relevant evidence has been obtained by the RO, and the 
veteran has not identified any outstanding evidence that 
might aid his claim.  In this regard on the issue of whether 
new and material evidence has been submitted, the Board finds 
that VA's duties set forth in the VCAA have been 
substantially complied with, and no useful purpose would be 
served by remanding the issues addressed below to the RO for 
additional consideration of the new law.  

In general, prior Board decisions are final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet App 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

In the March 2000 decision, the Board denied the veteran's 
claim for service connection for residuals of a right knee 
injury based on a finding that there was no medical evidence 
that he had a current right knee disability due to his active 
military service.  The evidence of record at the time the 
decision was made consisted of the veteran's and a buddy's 
statements that he had injured his knee in service; and a 
current VA examination report which revealed an essentially 
normal right knee.  The veteran was informed of this 
determination; however, he did not appeal the decision and it 
became final.  38 U.S.C.A. § 7104 (West 1991).  

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the March 2000 
denial.  The veteran has submitted a private medical 
statement from Robert Mark Fumich, M.D., dated in July 2000, 
which sets forth an opinion that the veteran has residuals 
from a medial collateral ligament strain which are more 
likely than not related to the injury the veteran described 
from service.  The Board finds that this additional evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
See Hodge, supra.  Hence, the veteran has submitted new and 
material evidence, and the claim for service connection for 
residuals of a right knee injury is reopened.  


ORDER

New and material evidence has been submitted and the claim 
for service connection for residuals of a right knee injury 
is reopened, subject to the remand directives outlined below.  

REMAND

In light of the Board's decision that the claim for service 
connection for residuals of a right knee injury is reopened, 
it must be returned to the RO for consideration on a direct 
basis.  

Accordingly, the case is Remanded to the RO for the following 
development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right knee disability since his discharge 
from service.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records.  
Once obtained, all records that are not 
already in the file must be associated 
with the claims folder.  

4.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

5.  If the RO determines that an 
additional medical examination and/or 
medical opinion is required in order to 
adjudicate the claim, such development 
should be accomplished in accordance with 
the VCAA.  

6.  When the above development has been 
completed, and the provisions of the 
VCAA, § 3, U.S.C. § 5102 (2000) 
pertaining to duty to assist have been 
fully carried out, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of a 
right knee injury.  If the determination 
remains adverse to the veteran, he should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



